Exhibit 10.1

SUPPLEMENTAL INDENTURE NO. 1

SUPPLEMENTAL INDENTURE No. 1 (this “Supplemental Indenture”), dated as of
April 17, 2012 among EVERTEC, LLC, a Puerto Rico limited liability company
(which prior to the Conversion (as defined below) was formerly known as EVERTEC,
Inc, the “Issuer”), EVERTEC Finance Corp., a Puerto Rico corporation and
Wholly-Owned Subsidiary of the Issuer (“Finance Corp”) and Wilmington Trust,
National Association (as successor by merger to Wilmington Trust FSB), as
trustee under the Indenture referred to below (the “Trustee”).

WITNESSETH:

WHEREAS the Issuer and the Guarantors have heretofore executed and delivered to
the Trustee an Indenture (the “Indenture”), dated as of September 30, 2010,
providing for the issuance of the Issuer’s 11% Senior Notes due 2018 (the
“Notes”), initially in the aggregate principal amount of $220,000,000;

WHEREAS, the Issuer converted to a Puerto Rico limited liability company by the
filing of a Certificate of Conversion and a Certificate of Formation with the
Department of State of Puerto Rico (the “Conversion”), which resulted in the
Issuer’s corporate form changing from a corporation to a limited liability
company and its name changing from “EVERTEC, Inc.” to “EVERTEC, LLC”;

WHEREAS, the Conversion is permitted by the terms of the Indenture;

WHEREAS, the Issuer intends to enter into that certain Tax Payment Agreement,
dated as of April 17, 2012, by and among the Issuer, Carib Holdings, LLC, a
Puerto Rico limited liability company and the direct parent of the Issuer
(“Carib Holdings”), and Carib Latam Holdings, Inc., a Puerto Rico corporation
and the direct parent of Carib Holdings (“Carib Inc.”), in the form attached as
Exhibit A hereto (the “Tax Payment Agreement”), providing for certain payments
by the Issuer to be made to Carib Inc. in respect of taxes;

WHEREAS, the parties hereto desire to amend the Indenture, as permitted by
Sections 9.01(a) (iii) and (viii), to, among other things: (a) have the Issuer
affirm and assume the obligations under the Indenture and the Notes (to the
extent such assumption is required under Section 5.01 of the Indenture as a
result of the Conversion of the Issuer), (b) add Finance Corp as a co-issuer
party to the Indenture and (c) permit the Issuer to make payments to Carib Inc.
as contemplated by the Tax Payment Agreement;

WHEREAS, pursuant to Section 9.01(a)(iii) and (viii) of the Indenture, the
Trustee and the Issuer are authorized to execute and deliver this Supplemental
Indenture; and

WHEREAS, the Issuer has heretofore delivered or is delivering contemporaneously
herewith to the Trustee the Officer’s Certificate and Opinion of Counsel
referred to in Section 9.06 of the Indenture;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Issuer, Finance
Corp and the Trustee mutually covenant and agree for the equal and ratable
benefit of the holders of the Notes as follows:

ARTICLE I

CAPITALIZED TERMS; RELATION TO INDENTURE; GENERAL REFERENCES

SECTION 1.01. Capitalized Terms. Capitalized terms used herein but not defined
shall have the meanings assigned to them in the Indenture.

SECTION 1.02. Relation to Indenture. Except as expressly amended hereby, the
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every holder of Notes heretofore or hereafter authenticated and delivered shall
be bound hereby. This Supplemental Indenture constitutes an integral part of the
Indenture.

SECTION 1.03. General References. All references in this Supplemental Indenture
to Articles and Sections, unless otherwise specified, refer to the corresponding
Articles and Sections of this Supplemental Indenture; and the terms “herein,”
“hereof,” “hereunder” and any other words of similar import refer to this
Supplemental Indenture.

ARTICLE II

AMENDMENTS TO INDENTURE

SECTION 2.01. Definitions. (a) The following definitions are hereby added to
Section 1.01 of the Indenture in proper alphabetical sequence:

“Carib Inc.” means Carib Latam Holdings, Inc., a Puerto Rico corporation (and
any and all successors thereto).

“Carib Holdings” means Carib Holdings, LLC (formerly known as Carib Holdings,
Inc.), a Puerto Rico limited liability company (and any and all successors
thereto).

“Co-Issuers” means the Issuer and Finance Corp.

“Issuer” means EVERTEC, LLC (formerly known as EVERTEC, Inc.), a Puerto Rico
limited liability company (and any and all successors thereto).

“Finance Corp” means EVERTEC Finance Corp., a Puerto Rico corporation (and any
and all successors thereto).

“Tax Payment Agreement” means that certain Tax Payment Agreement, dated as of
April 17, 2012, by and among the Issuer, Carib Holdings and Carib Inc. and/or
any other direct or indirect parent of the Issuer, as amended, supplemented or
modified from time to time, so long as any such amendment, supplement or
modification does not adversely affect the rights of any holder.

 

2



--------------------------------------------------------------------------------

(b) The last paragraph of the definition of “Consolidated Net Income” in
Section 1.01 of the Indenture is hereby deleted in its entirety and replaced
with the following:

Notwithstanding the foregoing, for the purpose of Section 4.04 only, (i) there
shall be excluded from Consolidated Net Income any dividends, repayments of
loans or advances or other transfers of assets from Unrestricted Subsidiaries or
Restricted Subsidiaries to the extent such dividends, repayments or transfers
increase the amount of Restricted Payments permitted under such Section pursuant
to clauses (D) and (E) of the definition of “Cumulative Credit” and (ii) to the
extent that as determined under GAAP the aggregate of the Net Income of the
Issuer and its Subsidiaries that are Restricted Subsidiaries for such period, on
a consolidated basis, are not reduced by the provision for taxes based on
income, profits or capital of the Issuer and its Subsidiaries that are
Restricted Subsidiaries as a result of the Issuer being converted from a
corporation to a limited liability company, then Consolidated Net Income shall
be reduced by any payments made by the Issuer pursuant to the Tax Payment
Agreement with respect to such period that were accounted for as a dividend or
did not otherwise reduce Net Income of the Issuer and its Subsidiaries that are
Restricted Subsidiaries for such period.

(c) The definition of “Consolidated Taxes” in Section 1.01 of the Indenture is
hereby deleted in its entirety and replaced with the following:

“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes based on income, profits or capital, including, without
limitation, state, Commonwealth of Puerto Rico, franchise, property and similar
taxes, and foreign withholding taxes (including penalties and interest related
to such taxes or arising from tax examinations). Notwithstanding the foregoing,
to the extent that Consolidated Net Income was reduced in such period by any
payment under the Tax Payment Agreement pursuant to clause (ii) of the last
paragraph of the definition of Consolidated Net Income, then for the purpose of
calculating EBITDA, Consolidated Taxes shall be deemed to include the amounts
referred to in clause (ii) of such definition of Consolidated Net Income with
respect to such period.

SECTION 2.02. Application of Definitions. Each instance of the defined term
“Issuer” in (a) Sections 4.01, 4.06(b) (with respect to only the third, fourth
and fifth paragraphs thereof), 4.08, 4.09, 4.10, 4.14, 4.15, 6.01(a)-(b),
6.01(e)-(g), 6.08, 6.09, 6.10 and 6.12 of the Indenture, (b) Articles II, III,
VII, VIII, IX, XII and XIII of the Indenture and (c) Appendix A and Exhibits A,
B, C and D to the Indenture, is hereby amended to refer to the defined term
“Co-Issuers”; provided, however, the term “Issuer” in each of such Sections,
Articles Appendix or Exhibits shall not be changed to “Co-Issuers” with respect
to a particular instance to the extent that in such instance a reference is
being made to an Officer’s Certificate or an Officers’ Certificate. The term
“Carib Holdings, Inc.” in Section 4.03(b)(xviii) of the Indenture is hereby
amended to refer to the defined term “Carib Holdings”.

 

3



--------------------------------------------------------------------------------

SECTION 2.03. Co-Issuer Party. The following Section 4.18 is hereby added to
Article IV of the Indenture:

SECTION 4.18. Restrictions on Activities of Finance Corp. Other than in
connection with or incident to its obligations relating to the Notes under this
Indenture and its existence, Finance Corp will not hold any assets, incur any
Indebtedness or become liable for any obligations or engage in any business
activities, including, without limitation, any business activities that would be
the subject of the covenants set forth in this Indenture; provided however, that
Finance Corp may be a co-obligor or a guarantor with respect to Indebtedness
permitted to be Incurred by this Indenture if the Issuer is a primary obligor of
such Indebtedness and the net proceeds of such Indebtedness are received by the
Issuer or one or more of the Issuer’s Subsidiaries other than Finance Corp,
including without limitation, Indebtedness under the Credit Agreement. Finance
Corp shall not consolidate, amalgamate or merge with or into or wind up into any
Person unless either (x) Finance Corp is the surviving person or (y) (i) the
Person formed by or surviving any such consolidation, amalgamation, merger or
winding up (if other than Finance Corp) is a corporation organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, the Commonwealth of Puerto Rico or any other territory of the United
States (the “Finance Corp Successor”), (ii) the Finance Corp Successor expressly
assumes all the obligations of Finance Corp under this Indenture pursuant to
supplemental indentures or other documents or instruments and (iii) the Finance
Corp Successor shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger,
amalgamation or winding up and such supplemental indentures comply with this
Indenture. Notwithstanding the foregoing, at any time after the Issuer is a
corporation, Finance Corp may consolidate or merge with or into the Issuer or
any Restricted Subsidiary. The Finance Corp Successor, will succeed to, and be
substituted for, Finance Corp as a Co-Issuer under this Indenture and the Notes,
and in such event Finance Corp will automatically be released and discharged
from its obligations under this Indenture and the Notes.

SECTION 2.04. Future Note Guarantors. Section 4.11 is hereby amended to add the
words “or Finance Corp” immediately after the words “Receivables Subsidiary”.

SECTION 2.05. Successors. The following clause (vi) is hereby added to
Section 5.01(a) of the Indenture and the existing clause (vi) is hereby labeled
clause (vii):

(vi) if the Successor Company is not organized as a corporation after such
transaction, Finance Corp or a successor corporation which is a Subsidiary of
the Successor Company shall continue to be a co-issuer of the Notes and shall
have confirmed its obligations under this Indenture and the Notes pursuant to a
supplemental indenture or other documents or instruments;

SECTION 2.06. Limitation on Restricted Payments. The following clause (xix) is
hereby added to Section 4.04(b) of the Indenture:

(xix) so long as no Default shall have occurred and be continuing, payments
pursuant to the Tax Payment Agreement with respect to any and all taxes
(including estimated taxes) imposed under the laws of Puerto Rico, the laws of
the United States of America or by any other jurisdiction or any political
(including municipal) subdivision or authority or agency in Puerto Rico, the
United States of America or such other

 

4



--------------------------------------------------------------------------------

jurisdiction, that would have been imposed on the Issuer because of its own
assets or operations, or because of the assets or operations of any Subsidiaries
or other Persons in which the Issuer has direct or indirect Equity Interests
that are treated as partnerships for tax purposes of that jurisdiction, if the
Issuer had been a corporation for the tax purposes of that jurisdiction,
together with all interest and penalties with respect thereto, provided that the
Issuer is no longer a corporation for the tax purposes of that jurisdiction by
reason of one or more of (i) the conversion of the Issuer to a Puerto Rico
limited liability company, (ii) the election of the Issuer to be treated as a
partnership for Puerto Rico tax purposes, or (iii) the election of the Issuer to
be treated as a disregarded entity for United States federal income tax purposes
(“Taxes”), reduced by the Issuer taking into account any applicable net
operating losses or other tax attributes of Carib Inc. or Carib Holdings that
reduce Carib Inc.’s or Carib Holdings’ liability for Taxes in such period;
provided further, that such payments pursuant to the Tax Payment Agreement
permitted under this clause (xix) shall not exceed the net amount of Taxes that
Carib Inc. and Carib Holdings actually owe to the appropriate taxing authority
for a taxable period.

SECTION 2.07. Defeasance. Section 8.01(b) is hereby amended to delete the words
“and 4.12” and add the words “, 4.12 and 4.18” immediately after the word
“4.11.”

SECTION 2.08. Exhibits. Each of (a) the first sentence of clause 4 of the “Form
of Reverse Side Initial Note” of Exhibit A to the Indenture and (b) the first
sentence of clause 4 of “Form of Reverse Side of Exchange Note” of Exhibit B to
the Indenture, is hereby replaced with the words “The Notes are issued under an
Indenture dated as of September 30, 2010 (as amended, supplemented or otherwise
modified, the “Indenture”).

SECTION 2.09. Effect of Amendments. The parties hereto hereby agree that the
Issuer and Finance Corp shall not be required under Section 9.05 of the
Indenture to issue a new Note reflecting the terms amended in accordance with
this Supplemental Indenture. The parties further agree that any Notes issued
after the date hereof shall reflect the terms of the Indenture as amended by
this Supplemental Indenture.

ARTICLE III

ASSUMPTION OF OBLIGATIONS

SECTION 3.01. Assumption of Obligations. Each of the Issuer and Finance Corp
hereby assumes, agrees to be bound by, and agrees to be jointly and severally
liable, as a primary obligor and not as a guarantor or surety, with respect to,
any and all obligations of the Issuer under the Indenture and the Notes on the
terms and subject to the conditions set forth in the Indenture, as amended by
this Supplemental Indenture.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

5



--------------------------------------------------------------------------------

SECTION 4.02. Trustee Makes No Representation. The Trustee makes no
representation as to the validity or sufficiency of this Supplemental Indenture.

SECTION 4.03. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. One signed copy is enough to prove this
Supplemental Indenture.

SECTION 4.04. Effect of Headings. The section headings herein have been inserted
for convenience of reference only, and are not intended to be considered a part
thereof and shall not modify or restrict any of the terms or provisions hereof.

[Rest of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Supplemental Indenture to be
duly executed as of the date first written above.

 

EVERTEC, LLC By:  

/s/ Carlos Ramirez

  Name: Carlos Ramirez   Title: Executive Vice President

 

EVERTEC FINANCE CORP. By:  

/s/ Carlos Ramirez

  Name: Carlos Ramirez   Title: Executive Vice President

Supplemental Indenture No. 1



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION (successor by merger to Wilmington Trust
FSB), as Trustee By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title:Vice President

Supplemental Indenture No. 1